Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2021 has been entered.
 
Claims 1-4, 6, 8-16, 18-24, 26 and 27 are pending.
Claims 5, 7, 17 and 25 are cancelled.
Claim 1 is currently amended.
Claim 27 is new.
Claims 1-4, 6, 8-16, 18-24, 26 and 27 as filed on June 1, 2021 are under consideration.

Withdrawn Objections / Rejections
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections 

Claim Objections
Claims 9-11 and 27 are objected to because of the following informalities:
Claims 9-11 should be amended to recite the ratio is that of the at least one second nonvolatile oil to the ethylcellulose consistent with the disclosure at page 19, lines 20-25.
Claim 27:  “wherein” should be inserted after the preamble consistent with the formatting of claim 16.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims 

Claims 1-4, 6, 8-16, 18-24, 26 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lion et al. (US 2006/0127341, published June 15, 2006, of record) in view of Quemin (US 2005/0129639, published June 16, 2005) and Blin et al. (US 2004/0126350, published July 1, 2004, of record) as evidenced by Aliano et al. (US 2007/0166247, of record).
	Lion teach a cosmetic composition for making up and caring for keratin materials, especially the skin and the lips, comprising, in a cosmetically acceptable medium, at least one dispersion of particles of a non-silicone-based grafted ethylenic polymer in a liquid fatty phase (title; abstract; paragraphs [0029]-[0044], [0182]; claims).  The cosmetic has good transfer-resistance properties and is comfortable (paragraphs [0010]-[0011]).
	The liquid fatty phase may comprise non-volatile oils; the non-volatile oil is present from 1 to 80 wt%, 10 to 50 wt% of the composition (paragraph [0053]), as required by instant claim 14.  The liquid fatty phase may be a silicone-based liquid fatty phase comprising at least 50 wt% silicone compounds and less than 50 wt% non-silicone-based liquid organic compounds or oils (paragraphs [0085]-[0090]; also [0054]-[0057] and [0076]-[0084]).  Silicone oils include inter alia phenyl silicones for instance phenyl trimethicones, phenyl dimethicones, phenyl as required by instant claim 24.  Non-silicone based liquid organic compounds include hydrogenated polyisobutylene (paragraph [0065]; also [0071]-[0074]), as required by instant claim 22.  Regarding instant claim 6 which recites 15 to 30 wt% of the at least one first nonvolatile oil / phenyl silicone oil, Lion render obvious a broad range of at least 0.5 to 40 wt% (at least 50 wt% of 1 to 80 wt%).  Regarding instant claim 8 which recites 20 to 45 wt% of the at least one second nonvolatile oil / octyldodecanol, Lion render obvious a broad range of less than 0.5 to 40 wt% (less than 50 wt% of 1 to 80 wt%).  
	The composition may further comprise waxes (paragraph [0183]), as required by instant claim 21.  Alternative fatty substances that are solid at room temperature include pasty fatty substance and gums (paragraph [0183]).  Regarding instant claim 27 which recites free of wax, because the waxes of Lion are not required / are optional, Lion render obvious compositions that both do and do not contain waxes.  See MPEP 2123 I (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component).
	The composition may further comprise one or more dyestuffs inclusive of water-soluble dyes (paragraph [0232]), as required by instant claims 19 and 20.
	The composition may further comprise gelling agents inclusive of ethylcellulose present from 0.05 to 40 wt%, 1 to 15 wt% (paragraphs [0249], [0255] and [0257]), as required by instant claims 2, 3 and 14.  Regarding instant claims 9-11 which recite weight ratios from 1 to 
	The composition may further comprise emulsifying surfactants; the emulsifying surfactants are present from 0.5 to 30 wt%, from 3 to 10 wt% of the composition (paragraph [0279]), as required by instant claim 18.  The surfactants include saccharide esters and ethers such as sorbitan stearate (alkyl ester of sorbitan) (paragraph [0290]; also [0280]-[0300]), as required by instant claim 15.  While surfactants include a mixture of cyclomethicone / dimethicone copolyol (silicone surfactant) (paragraph [0292]), Lion do not require silicone surfactants because a reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component (MPEP 2123), as required by instant claim 16.  The surfactants allow an oil-in-water emulsion (paragraph [0301]).
	The composition may comprise an aqueous medium constituting an aqueous phase; the aqueous phase may be present from 0.1 to 95 wt%, from 1 to 80 wt% (paragraphs [0304]-[0305]), as required by instant claims 12-14.  The aqueous phase may consist essentially of water or may further comprise lower monoalcohols containing from 1 to 5 carbon atoms (paragraph [0304]), as required by instant claim 23.
	The composition may be in the form of a solution (liquid), an emulsion, a soft paste or in the form of a stick; Examples 3 and 4 are drawn to lipstick (paragraph [0306]; also [0003]), as required by instant claim 26.  
	Lion do not specifically teach a liquid oil-in-water emulsion as required by claim 1.
Lion do not teach the phenyl silicone oil is trimethylsiloxy phenyl dimethicone as required by claim 4.
These deficiencies are made up for in the teachings of Quemin and Blin.
Quemin teaches a stable makeup composition comprising an emulsion comprising an oily phase dispersed in an aqueous phase (oil-in-water) with a surfactant system comprising at least one nonionic surfactant and at least one ionic surfactant, and solid particles such as pigments and fillers dispersed in the aqueous phase of the emulsion (title; abstract; paragraphs [0012], [0075]-[0088]; claims).  The oily phase can be present from 0.5 to 40 wt%, at least 20 wt% and comprises at least one oil inclusive of silicone oils inclusive of phenylsilicones and polar hydrocarbon based oils comprising alcohol functional groups or/and one or more fatty alcohols (paragraphs [0089]-[0101]).  The composition has the consistency of a gel or cream, having a viscosity in the range of 1 to 70 Poise (liquid) (paragraph [0202]).  The composition can be in the form of a lip makeup product such as a lipstick or lip gloss (paragraph [0206]; Example 7).  Quemin exemplifies a fluid foundation having light texture and that was comfortable and Quemin exemplifies a lipstick having light texture when applied to the lips (paragraphs [0242]-[0243], [0262]-[0263]; Examples 4-7). 
Blin teach a cosmetic composition that possesses at least one good property chosen from staying power, gloss and comfort comprising, in a physiologically acceptable medium, at least one phenyl silicone oil of high viscosity and at least one non-volatile hydrocarbon oil (title; abstract).  The at least one phenyl silicone oil may be Belsil PDM 1000 (INCI name trimethylsiloxy phenyl dimethicone as evidenced by paragraph [0018] of Aliano) (paragraph [0045]; also [0032]).  The at least one non-volatile hydrocarbon oil may be hydrogenated polyisobutylene (paragraphs [0052] and [0055]).  The composition may be for example a lipstick or a lip gloss (paragraph [0003]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the oil-in-water emulsion cosmetic compositions of Lion to have a cosmetic) compositions comprising an emulsion comprising an oily phase dispersed in an aqueous phase (oil-in-water) having such fluid consistency to have a light texture that remained comfortable after application.  There would be a reasonable expectation of success because Lion do not delimit the consistency of the emulsions thereof and because Lion, as a whole, is concerned with the comfort of the cosmetic compositions.
Regarding claim 4, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the phenyl silicone oil Belsil PDM 1000 as taught by Blin for the phenyl silicone oil in the liquid fatty phase of the cosmetic composition of Lion or of Lion in view of Quemin because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  One of ordinary skill in the art would have been motivated to make the substitution because Blin teach the combination of such phenyl silicone oils with hydrocarbon oils inclusive of hydrogenated polyisobutylene yield cosmetic compositions that possesses at least one good property chosen from staying power, gloss and comfort.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.

	Applicant’s citation to the exemplary compositions of Lion in support of the argument that Lion’s compositions significantly differ from the inventive compositions is acknowledged but not found persuasive because the instant claims do not stand rejected over the examples of 

	Applicant’s citation to Aliano for not being combinable with Lion because Aliano indicates liquid emulsions with external water phases are disfavored for lips is acknowledged but not found persuasive because Aliano is relied upon the rejections of record to evidence the fact that Blin possess / render obvious the species of phenyl silicone as recited in instant claim 4 and because Quemin as newly applied as necessitated by Applicant’s amendments indicates liquid emulsions with external phases to yield fluid lipsticks having a light texture.   

	Applicant’s repeated reference to the heightened / substantial amounts of ethylcellulose instantly claimed is acknowledged but not found persuasive because Lion disclose amounts of ethylcellulose which overlap the instantly claimed amounts.  Furthermore, it is not seen how 1 wt% or 5 wt% ethylcellulose qualifies as either heightened or substantial, nor do the exemplary compositions of the instant specification suggest Applicant is in possession of compositions comprising other than about 8 wt%, an amount which falls within the scope of Lion.  After all, the instant disclosure would not motivate one to deviate from the exemplified compositions.   

	Applicant’s rehashed contention that the mere disclosure of ethylcellulose by Lion does not motivate the selection of ethylcellulose remains unpersuasive for reasons of record.  Applicant is reminded that one of the many embodiments of the compositions possessed by Lion is an embodiment comprising ethylcellulose.  There is no need to motivate the selection of said embodiment out of the multitude.  Nor this there a need to motivate the selection of the 

	Therefore, the rejection over Lion is properly maintained in modified form as necessitated by Applicant’s amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6, 8-16, 18-24, 26 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 21, 22, 25, 27, 28, 31-41, 43, 44, 48, 51-58 and 61 of copending Application No. 13/824,548. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same limitations in a different order.
The instant claims are drawn to a liquid, O/W emulsion comprising at least 15 wt%, 15 to 50 wt% water, 1 to 60 wt%, 5 to 20 wt% ethylcellulose, 10 to 40 wt%, 15 to 30 wt% phenyl silicone oil, 10 to 50 wt%, 20 to 45 wt% octyldodecanol, and a surfactant chosen from inter alia alkyl esters of sorbitan.  The phenyl silicone oil may be trimethylsiloxy phenyl dimethicone.  The ratio of octyldodecanol to ethylcellulose may range from 1 to 20, from 3 to 10.  The composition may be free of silicone surfactants.  The composition may be a lipstick.  The surfactant may be present from 0.5 to 20 wt%.  The composition may further comprise a dyestuff, or a water-soluble dye, or inter alia a filler or wax, or inter alia polydecene, or a monoalcohol, or inter alia lauryl alcohol.  The composition may be free of wax.
The copending claims are drawn to an O/W emulsion comprising at least 15 wt%, 15 to 50 wt% water, 1 to 60 wt%, 5 to 20 wt% ethylcellulose, 5 to 75 wt%, 15 to 30 wt% silicone oil, 5 inter alia alkyl esters of sorbitan.  The silicone oil may be phenyl silicone oil or trimethylsiloxy phenyl dimethicone.  The ratio of octyldodecanol to ethylcellulose may range from 1 to 20, from 3 to 10.  The composition may further comprise a dyestuff, or inter alia a filler or wax, or inter alia lauryl alcohol, or inter alia polydecene, or a monoalcohol.  The composition may be a liquid or a lipstick.  The surfactant may be present from 0.5 to 20 wt%.  The composition may be free of silicone surfactant.
The conflicting claims differ with respect to the recitation of a water-soluble dye, however, dyestuffs are either soluble or not and as such the limitation dyestuffs represents a genus of two within which one can at once envisage water-soluble dyes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 8-16, 18-24, 26 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9, 12-14, 16, 17, 24, 25, 30, 33, 35 and 36 of copending Application No. 13/824,533 in view of Lion et al. (US 2006/0127341, published June 15, 2006, of record) and Blin et al. (US 2004/0126350, published July 1, 2004, of record) as evidenced by Aliano et al. (US 2007/0166247, of record). 
The withdrawn composition claims of the copending Application are included in this rejection because withdrawn claims are still pending.

The instant claims have been described supra.
inter alia polydecene, and a dyestuff / water-soluble dyestuff.  The surfactant may be nonionic or anionic, may be SLS, may be present from 0.1 to 20 wt%.  The composition may be an O/W emulsion.  The ratio of octyldodecanol to ethylcellulose may be 1 to 20.  The composition may comprise inter alia a filler or wax, or a monoalcohol.  The composition may be a liquid.  The composition may be free of silicone surfactant.  
The conflicting claims differ with respect to the recitation of phenyl silicone oils, the recitation of alkyl ester of sorbitan surfactants, the recitation of lauryl alcohol and the form of a lipstick, however, these differences are obvious in view of the prior art.  As set forth supra, Lion disclose compositions as claimed which may be in the form of a lipstick further comprising phenyl silicone oils as part of the fatty phase, sorbitan stearate as an alternative surfactant, lauryl alcohol as a suitable liquid monoalcohol in combination with octyldodecanol and Blin teach the species of phenyl silicone oil Belsil PDM 1000 as providing the same good properties desired by Lion.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 8-16, 18-24, 26 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/744,832 (CON of Application No. 13/824,533) in view of Lion et al. (US 2006/0127341, published June 15, 2006, of record) and Blin et al. (US 2004/0126350, published July 1, 2004, of record) as evidenced by Aliano et al. (US 2007/0166247, of record). 
The withdrawn composition claims of the copending Application are included in this rejection because withdrawn claims are still pending.

The instant claims have been described supra.
The copending claims are drawn to composition comprising at least 15 wt%, 15 to 80 wt% water, 1 to 60 wt% ethylcellulose, 5 to 75 wt%, 10 to 50 wt% octyldodecanol, a surfactant or/and gelling agent, inter alia polydecene, and a dyestuff / water-soluble dyestuff.  The surfactant may be nonionic or anionic, may be SLS, may be present from 0.1 to 20 wt%.  The composition may be an O/W emulsion.  The ratio of octyldodecanol to ethylcellulose may be 1 to 20.  The composition may comprise inter alia a filler or wax, or a monoalcohol.  The composition may be a liquid or a lipstick.  The composition may be free of silicone surfactant.  
The conflicting claims differ with respect to the recitation of phenyl silicone oils, the recitation of alkyl ester of sorbitan surfactants, and the recitation of lauryl alcohol, however, these differences are obvious in view of the prior art.  As set forth supra, Lion disclose compositions as claimed which may be in the form of a lipstick further comprising phenyl silicone oils as part of the fatty phase, sorbitan stearate as an alternative surfactant, lauryl alcohol as a suitable liquid monoalcohol in combination with octyldodecanol and Blin teach the species of phenyl silicone oil Belsil PDM 1000 as providing the same good properties desired by Lion.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 8-16, 18-24, 26 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-23, 31-33, 35-37, 44, 46, 47 and 50-55 of copending Application No. 14/370,335 in view of Lion et al. (US 2006/0127341, published June 15, 2006, of record) and Blin et al. (US 2004/0126350, published July 1, 2004, of record) as evidenced by Aliano et al. (US 2007/0166247, of record). 
The instant claims have been described supra.
The copending claims are drawn to composition comprising at least 20 wt%, 20 to 95 wt% water, 1 to 60 wt% ethylcellulose, 5 to 40 wt% octyldodecanol, 15 to 30 wt% phenyl silicone oil, 2 to 20 wt% inter alia polydecene, surfactant, and a dyestuff.  The composition may be an O/W emulsion, may have a viscosity at 20 ºC between 0.05 and 1.5 Pa.s (liquid).  The ratio of octyldodecanol to ethylcellulose may be 0.5 to 20.  The surfactant may be present from 0.1 to 20 wt%.  The dyestuff may be water-soluble.  The composition may comprise inter alia a filler or wax, or ethanol.  The composition may be free of silicone surfactant.
The conflicting claims differ with respect to the recitation of specific phenyl silicone oils, the recitation of alkyl ester of sorbitan surfactants, the recitation of lauryl alcohol and the form of a liquid or a lipstick, however, these differences are obvious in view of the prior art.  As set forth supra, Lion disclose compositions as claimed which may be in the form of a liquid or lipstick further comprising phenyl silicone oils as part of the fatty phase, sorbitan stearate as an alternative surfactant, lauryl alcohol as a suitable liquid monoalcohol in combination with octyldodecanol and Blin teach the species of phenyl silicone oil Belsil PDM 1000 as providing the same good properties desired by Lion.  
provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 8-16, 18-24, 26 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 9-17 and 19-21 of copending Application No. 16/735,035 (CON of Application No. 14/370,335) in view of Lion et al. (US 2006/0127341, published June 15, 2006, of record) and Blin et al. (US 2004/0126350, published July 1, 2004, of record) as evidenced by Aliano et al. (US 2007/0166247, of record). 
The instant claims have been described supra.
The copending claims are drawn to composition comprising at least 20 wt%, 20 to 95 wt% water, 1 to 60 wt% ethylcellulose, 5 to 40 wt% octyldodecanol, 15 to 30 wt% phenyl silicone oil, 2 to 20 wt% inter alia polydecene, at least one dyestuff and surfactant.  The composition may be an O/W emulsion, may have a viscosity at 20 ºC from 0.05 to 1.5 Pa.s (liquid).  The ratio of octyldodecanol to ethylcellulose may be 0.5 to 20.  The surfactant may be present from 0.1 to 20 wt.  The composition may comprise inter alia a filler or wax, or ethanol.  The composition may be free of silicone surfactant.  The composition may be a lip gloss or lip stain (lipstick).
The conflicting claims differ with respect to the recitation of a water-soluble dye, however, dyestuffs are either soluble or not and as such the limitation dyestuffs represents a genus of two within which one can at once envisage water-soluble dyes.
The conflicting claims differ with respect to the recitation of specific phenyl silicone oils, the recitation of alkyl ester of sorbitan surfactants, and the recitation of lauryl alcohol, however, 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 8-16, 18-24, 26 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17-19 of U.S. Patent No. 10,292,918 in view of Lion et al. (US 2006/0127341, published June 15, 2006, of record), Quemin (US 2005/0129639, published June 16, 2005) and Blin et al. (US 2004/0126350, published July 1, 2004, of record) as evidenced by Aliano et al. (US 2007/0166247, of record).
The instant claims have been described supra.
The patented claims are drawn to an O/W emulsion comprising 2 to 80 wt% water, 1 to 60 wt% ethylcellulose, 5 to 75 wt% C10-C26 alcohol, and 5 to 75 wt% phenyl silicone.  The ratio of the alcohol to the ethylcellulose is 0.5 to 20.  The emulsion may comprise a dyestuff, or inter alia a filler or wax.  The emulsion may be a lipstick.  
The conflicting claims differ with respect to the recitation of a water-soluble dye, however, dyestuffs are either soluble or not and as such the limitation dyestuffs represents a genus of two within which one can at once envisage water-soluble dyes.
liquid) O/W emulsions and Blin teach the species of phenyl silicone oil Belsil PDM 1000 as providing the same good properties desired by Lion when employed in combination with polydecenes (paragraph [0056]).  

Claims 1-4, 6, 8-16, 18-24, 26 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 20-25 of U.S. Patent No. 10,292,928 in view of Lion et al. (US 2006/0127341, published June 15, 2006, of record), Quemin (US 2005/0129639, published June 16, 2005) and Blin et al. (US 2004/0126350, published July 1, 2004, of record) as evidenced by Aliano et al. (US 2007/0166247, of record).
The instant claims have been described supra.
The patented claims are drawn to a lipstick composition comprising 20 to 80 wt% water, 1 to 60 wt% alkylcellulose / ethylcellulose, 5 to 75 wt% hydrocarbon oil inclusive of C10-C26 alcohols inclusive of octyldodecanol, and 5 to 75 wt% second oil inclusive of silicone oils and other hydrocarbon oils.  The composition may be an O/W emulsion.  The second oil may be a phenyl silicone.  The ratio of octyldodecanol to ethylcellulose may range from 0.5 to 20.  The inter alia a filler or wax.  The composition may be free of silicone surfactant.
The conflicting claims differ with respect to the recitation of a water-soluble dye, however, dyestuffs are either soluble or not and as such the limitation dyestuffs represents a genus of two within which one can at once envisage water-soluble dyes.
The conflicting claims differ with respect to the recitation of specific phenyl silicone oils, the recitation of the specific type of surfactant, a polydecene, a monoalcohol, lauryl alcohol and the form of a liquid, however, these differences are obvious in view of the prior art.  As set forth supra, Lion disclose emulsions as claimed comprising the same ingredients in amounts / ratios which overlap the claimed amounts and which may be in the form of an O/W emulsion or liquid or lipstick further comprising phenyl silicone oils as part of the fatty phase, sorbitan stearate as an alternative, O/W emulsifying surfactant in amounts ranging from 0.5 to 30 wt%, lauryl alcohol and octyldodecanol, and monoalcohols, Quemin teach fluid (liquid) O/W emulsions and Blin teach the species of phenyl silicone oil Belsil PDM 1000 as providing the same good properties desired by Lion when employed in combination with polydecenes (paragraph [0056]).  

Response to Arguments:  Double Patenting
Applicant’s argument that the double patenting rejections should be withdrawn for the same reasons discussed with the obviousness rejections is acknowledged but not found persuasive because not all of the double patenting rejections rely on the references applied in the obviousness rejections and because Applicant has not identified a reason why the references do not render obvious the differences between the instantly claimed compositions and the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA  PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633